DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-12 are pending. Claims 3, 5, 6, 11 and 12 are withdrawn. Claim 1 is amended to limit the therapeutic agent to veliparib. Claims 7-10 were amended to agree. Therefore, Claims 1, 2, 4 and 7-10 are presented for examination.

Election/Restrictions
Applicant elected Group I (method for treating impaired skin wound) and 
1. Products: Applicant elects products containing Veliparib; 
2. Skin wounds: Applicant elects "an ulcer;" 
3. Patient population: Applicant elects that the patient does not have comorbidities and does not take another drug other than Veliparib; 
9 4. Applicant elects that the patient has not undergone any other prior treatment and does not obtain any other treatment; 
5. Applicant elects the step of measuring the proliferation of primary fibroblast cells (claim 7); 
6. Steps: Applicant elects step i), (claim 7), and step iiia), (claim 9); 
7. Form of administration: Applicant elects "local administration"; 
8. The glucocorticoid: Applicant elects dexamethasone; 
9. Protein growth factor: Applicant elects PDGF; 
10. Marker species: Applicant respectfully contends that the election is not necessary, as only the step of measuring the proliferation of primary fibroblast cells was elected in #5 above. Notwithstanding, should an election be necessary, Applicant elects: 
a) CXCL10 as M1 marker and CCL18 as M2 marker in claim alternative iiib) of claim 9; and b) CD197 as M1 surface cell marker and M1 marker RNA; and CD209 and M2 cell surface marker and M2 RNA marker in claim alternatives iiic) and iiid) of claim 9

12. Control value species: Applicant elects the control value of proliferation of primary fibroblast cells established in the absence of compounds of claim 7 (i)(2) and/or (ii)(2), e.g., Veliparib was elected in #1 above; and if Applicant is required to elect a single compound of (2), Applicant elects the compounds of claim 7(i)(2)(iii) and/or 7(ii)(2)(iii) (i.e., in the absence of Veliparib or a pharmaceutically acceptable salt thereof); and 
13. Cytokine species: Applicant elects IL-lbeta
in the reply filed on 1/12/2021. 

Priority
This application is the U.S. national phase application, pursuant to 35 U.S.C. §371, of PCT International Application Ser. No.: PCT/EP2018/060435, filed April 24, 2018, designating the United States and published in English, which claims the benefit of European Patent Application No. 17000743.9, filed April 28, 2017.

Claim Rejections - 35 USC § 103
New rejection, necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 1, 2, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (IDS 11/15/2019) in view of El-Hamoly et al. (Mol Med. 2014; 20(1): 363–371) and Thorsell et al. (J. Med Chem. 2017 February 23; 60(4): 1262–1271. doi:10.1021/acs.jmedchem.6b00990.)


Prior art
Zhou teaches delayed healing in ischemic and diabetic wounds is caused by PARP hyperactivity, and PARP inhibition significantly enhanced ischemic and diabetic wound healing by promoting angiogenesis. See abstract.  PARP inhibition with PJ34 enhanced wound gap closure and healing. See Fig. 3.

While Zhou teaches that PARP inhibition with PARP inhibitor significantly enhanced delayed healing in ischemic and diabetic wounds, i.e., impaired skin wound healing, Zhou does not expressly teach veliparib.

However, veliparib is a known selective inhibitor of PARP1 and PARP2 and inhibition of PARP is known to aid enhance healing. 

In this regard, El-Hamoly teaches that PARylation by PARP-1 delays wound healing and that wounds heal faster if PARylation is inhibited or PARP-1 gene is knocked out. See abstract.  Thorsell teaches structural basis for potency and promiscuity in PARP and tankyrase inhibitors. See title. Thorsell teaches veliparib (ABT-888) is a selective inhibitor of PARP1 and PARP2. Thorsell provides a benchmark for interpretation of the cellular effects of ten widely used PARP and tankyrase inhibitors. Thorsell further provides relevant effective concentrations for experimental design to achieve either selective inhibition of PARP1 and PARP2 using veliparib, or broad inhibition of PARP enzymes using PJ34 or Rucaparib. See Figure 2 and Figure 3A. One important finding of Thorsell’s inhibitor profiling analysis is the superior selectivity of veliparib (Figure 2 and Figure 3A) and niraparib (Figure 2 and Figure 3B) toward PARP1 and -2. With IC50 values >100-fold lower than those for other family members, veliparib is the only PARP1 and -2 inhibitor that meets chemical probe criteria. Because both veliparib and niraparib have been shown to be cell-active, this implies these compounds generate meaningful biological data pertaining to the functions of PARP1 and -2 activities. See p. 4, 2nd par.

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Zhou teaches that PARP inhibition significantly enhanced delayed healing in ischemic and diabetic wounds, while El-Hamoly teaches more specifically that PARP-1 delays wound healing and inhibition of PARP-1 enhances wound healing. Thus, one of ordinary skill in the art would have found it obvious to administer an inhibitor a PARP inhibitor, particularly a PARP-1 inhibitor, in order to treat impaired wound healing. The artisan would have understood from the teachings of Zhou and El-Hamoly that the PARP inhibitor would inhibit the actions of PARP, in particular PARP-1, that lead to delayed wound healing. Thereby, aiding the healing of the wound. The artisan would have sought to use veliparib as the PARP inhibitor because it is a selective PARP inhibitor of PARP-1 and PARP-2 that have been shown to be cell-active.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 


Regarding Claim 4, wherein the subject suffers from diabetes and/or has at least one diabetic ulcer, Zhou teaches subjects having diabetes and ischemic wounds are treated with PARP inhibitor. See as outlined above.

Regarding Claim 10, Zhou teaches local administration.

Response to arguments
Applicant argues that none of the references teach veliparib. This is not persuasive because the new rejection incorporates a reference that teaches veliparib (Thorsell). 

Applicant argues that the invention is based on the surprising finding that veliparib exhibited an outstanding fibroblast proliferation-enhancing and fibroblast derived matrix formation-enhancing effect. Thus Applicant argues that the obviousness rejection would be overcome.  Applicant specifically points to Figs. 8, 9 and 20 as evidence that the effects of PARP inhibitors are not predictive in a way that one can extrapolate the effects for one to another. However, in making an obviousness rejection one only need a reasonable expectation of success, not absolute certainty that the modification would work. In this case, the prior art clearly states that PARP inhibition enhances wound healing. One of ordinary skill in the art would at the least have a reasonable expectation that a known PARP inhibitor would inhibit PARP in a patient with a wound such as a diabetic wound and that the inhibition would aid in wound healing. Further regarding unexpected results and the argument that the potency as a PARP inhibitor is not directly predictive, Thorsell teaches that veliparib is a potent PARP1 inhibitor and El-Hamoly teaches that PARP-1 slows down wound healing and that inhibition of PARP-1 aids in wound healing. Thus, one of ordinary skill in the art would not accept that veliparib provides enhanced healing to be surprising. The data provided does not demonstrate an unexpected result in wound healing or unexpected effects on fibroblast or the fibroblast matrix as alleged in Applicant’s arguments. There does not appear to be any clear pattern establishing that the results are unexpected. Applicant has not provided a clear and concise explanation of the data that points out what specifically in the results show that they are unexpected.
B.	Claims 1, 2, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (IDS 11/15/2019) in view of El-Hamoly et al. (Mol Med. 2014; 20(1): 363–371) and Thorsell et al. (J. Med Chem. 2017 February 23; 60(4): 1262–1271; doi:10.1021/acs.jmedchem.6b00990) as applied to Claims 1, 2, 4 and 10 and Kirker et al. (“In vitro studies evaluating the effects of biofilms on wound‐healing cells: a review.” APMIS 2017; 125: 344–352).

Claimed invention
Claims 7-9 are drawn to steps to perform in order to identify the subject as responsive to treatment with of Veliparib. The steps include measuring proliferation of fibroblasts or keratinocytes in the presence of 1) a wound exudate or biofilm sample and 2) Veliparib. Claim 8 mentions that the patient is identified as responsive to treatment in the case where proliferation of fibroblasts is at least 20% above a control value such as fibroblast proliferation.

Prior art
Zhou, El-Hamoly and Thorsell suggest treating impaired wound healing by administering veliparib. Their combination does not expressly teach measuring the proliferation of fibroblast or keratinocytes to identify responsiveness of the subject.

However, Kirker reviews in vitro studies evaluating the effects of biofilm on wound-healing cells (e.g., fibroblast, keratinocytes). See title; see also p. 345, right column, 1st par. Kirker provides an understanding of how bioﬁlms impact wound-healing cells and host tissues will have a profound eﬀect on how chronic wounds are treated. See abstract. The wound-healing cells are exposed to biofilm and their proliferation is measured and reported. See Fig. 3; see also p. 346,348. Biofilm of S. aureus was found to be detrimental to both keratinocyte and fibroblast, migration, proliferation and viability. See p. 350, right column. 
A full understanding of how bioﬁlms impact wound-healing cells and host tis-
sues will have a profound eﬀect on how chronic wounds are treated.
A full understanding of how bioﬁlms impact wound-healing cells and host tis-
sues will have a profound eﬀect on how chronic wounds are treated.

While Zhou, El-Hamoly and Thorsell suggest teach treating wounds by administering PARP inhibitors such as veliparib, Kirker provides an understanding of how bioﬁlms impact wound-healing cells and host tis-sues will have a profound eﬀect on how chronic wounds are treated. Kirker discloses assays where biofilm is combined with wound-healing cells such as keratinocytes and fibroblast and their proliferation, inter alia, is measured and analyzed. One of ordinary skill in the art would have found it obvious to test the PARP inhibitors in the mixture of biofilm and wound-healing cells in order to determine the effect they have on enhancing the viability, proliferation and migration of cells known to help in healing the wounds. The artisan, through scientific reasoning, would have reasonably determined that it would be important to know whether an agent for wound treatment such as a PARP inhibitor had a detrimental or enhancing effect on the wound-healing cells in order to ensure that the inhibitor is not harming these natural agents that are integral to wound healing. The artisan would have further understood that a high percentage increase in proliferation of the wound-healing cells would lean toward a patient being more responsive to treatment.


Double Patenting
Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-15 and 18-21 of copending Application No. 16,607,648 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each reference is drawn to treatment of impaired wound healing by administering Veliparib, Talazoparib, Olaparib (AZD-2281), Rucaparib, or AZD-2461. See especially reference Claim 10
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
Applicant’s comments regarding the provisional rejection are acknowledged. However, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims allowed.
his
review is divided into three sections, investigations
exploring the eﬀects of bioﬁlms on (1) the epidermis
and its main cell type, the keratinocyte, (2) the der-
mis and its main cell type, the ﬁbroblast, and (3)
the skin structure as a whole using skin substitute-
like Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629